J-A11004-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MOSES BAILEY,                                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

AMY PHAM AND QUANG LEE,

                            Appellants                No. 2526 EDA 2015


              Appeal from the Judgment Entered October 2, 2015
             In the Court of Common Pleas of Philadelphia County
           Civil Division at No(s): December Term, 2013, No. 00059


BEFORE: SHOGAN, MUNDY, and FITZGERALD,* JJ.

MEMORANDUM BY SHOGAN, J.:                              FILED JUNE 29, 2016

       Appellant, Amy Pham (“Pham”),1 appeals from the judgment entered

in favor of Appellee, Moses Bailey (“Bailey”), on October 2, 2015. We affirm.

       This case arises from a May 4, 2012 automobile accident where the car

Pham was driving collided with the car Bailey was driving. The trial court

provided the following additional background:

             On May 4, 2012, sixty-five year old … Bailey was involved
       in a car accident in Philadelphia. [Bailey] got out of his car
       unassisted and felt, “a little dizzy, little woozy.” He went by
       ambulance to Einstein Hospital where he reported neck pain. He
       received a CT scan and X-Ray and was released. [Bailey] sought
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  Quang Lee, while named in the underlying complaint and the caption
herein, was dismissed from this case by the trial court and is not a party to
this appeal.
J-A11004-16


      treatment at Philadelphia Pain Management on May 21, 2012,
      seventeen days after the accident. He continued treatment at
      Philadelphia Pain Management until May 4, 2013.

            In November, 2012, [Bailey] commenced this action
      against [Pham] and Mr. Quang Lee. Quang Lee was dismissed
      from the case by agreement. After five days of trial, on January
      30, 2015, the jury returned a verdict finding that [Pham] was
      negligent, and that her negligence was a factual cause of any
      harm to [Bailey]. The jury awarded zero dollars in damages.

              This Trial Court erroneously described the outcome as a
      “Jury Verdict in Favor of [Pham].” The docket entries reflected
      the error as Jury Verdict in favor of [Pham]. After considering
      [Bailey’s] Motion to Correct the Docket Entries to Reflect that the
      [Bailey] Was the Verdict Winner, and [Pham’s] Opposition
      thereto, this Court filed an Order, dated July 20, 2015, granting
      [Bailey’s] Motion. It was further Ordered that [Bailey] was given
      leave to file a Bill of Costs pursuant to Philadelphia Local Rule of
      Civil Procedure *227.5, which allows costs to the prevailing party
      in a litigation.

Trial Court Opinion, 10/2/0/15, at 1. The jury reached its verdict on January

29, 2015, but judgment was not entered on the verdict until October 2,

2015. Pham filed a timely notice of appeal on October 28, 2015.

      On appeal, Pham raises a single issue for this Court’s consideration:

did the trial court err in granting Bailey’s motion to correct the docket

entries to reflect that Bailey was the verdict winner after the jury rendered a

verdict in favor of Pham. Pham’s Brief at 8. After review, we affirm.

      Pham asserts that the trial court may not “alter a jury’s verdict absent

a showing that the verdict is capricious, against the weight of the evidence,

and resulted in a miscarriage of justice.”         Pham’s Brief at 6 (citing

Vogelsberger v. Magee-Womens Hosp. of UPMC Health System, 903


                                     -2-
J-A11004-16


A.2d 540, 563 (Pa. Super. 2006)). We conclude, however, that in the case

at bar, the trial court did not alter the jury’s verdict. Rather, the trial court

ensured that the jury’s verdict, as opposed to the trial court’s clerical error,

was recorded.

      First, we point out that the “prevailing party” is the party in whose

favor judgment is rendered, regardless of the amount of damages

awarded.     Waller Corp. v. Warren Plaza, Inc., 95 A.3d 313, 317 (Pa.

Super. 2014) (citation omitted) (emphasis added).         As will be discussed

below, Bailey was the verdict winner and judgment was clearly entered for

Bailey on this basis.

      Contrary to Pham’s argument, the jury did not render a verdict in her

favor. Instead, the record reveals that at the conclusion of the trial, the jury

found Pham negligent, Pham’s negligence was the factual cause of harm to

Bailey, and it awarded $0.00 in damages. Jury Verdict Sheet, 1/29/15. This

verdict sheet was signed by the jury foreperson. Id. However, despite the

jury’s verdict in favor of Bailey, the trial court erroneously recorded on its

trial worksheet: “Jury verdict in favor of Defendant Amy Pham.”             Trial

Worksheet, 1/30/15. This errant notation was then recorded on the docket.

      The next docket entry reflects that Bailey filed a motion for post-trial

relief requesting a new trial or additur, claiming that the award of zero

damages bore no rational relationship to the evidence. Motion, 2/16/15. In

response, Pham filed a motion to strike Bailey’s motion as untimely. Motion,


                                      -3-
J-A11004-16


2/25/15. On June 15, 2015, the trial court denied Bailey’s motion for post-

trial relief. Despite being found negligent and the cause of Bailey’s harm by

the jury, on June 18, 2015, Pham filed a bill of costs.

       It was at this point that Bailey discovered the trial court’s clerical error

in recording the verdict.2 Thus, Bailey filed a motion to correct the docket to

reflect that, while the jury awarded zero damages, Bailey was, nevertheless,

the verdict winner.       Motion, 6/24/15, at unnumbered 1.      It was the trial

court’s trial worksheet that listed the wrong party as verdict winner, and this

error was carried over and recorded on the docket. Id. Bailey also averred

that, as the verdict winner, he was the prevailing party and it was he, rather

than Pham, who was entitled to costs. Id. at unnumbered 2 (citing Smith

v. Rohrbaugh, 54 A.3d 892, 897 (Pa. Super. 2012) (stating “that costs

inherent in a law suit are awarded to and should be recoverable by the

prevailing party.”)).      On July 20, 2015, the trial court entered an order




____________________________________________


2
  While there is a dearth of authority specific to the issue presented, we are
nevertheless satisfied that the trial court had jurisdiction to correct the
obvious clerical error in the verdict. “[A] court has inherent power to amend
its records, to correct mistakes of the clerk or other officer of the court,
inadvertencies of counsel, or supply defects or omissions in the record at
any time.”      Manufacturers and Traders Trust Co. v. Greenville
Gastroenterology, SC, 108 A.3d 913, 921 (Pa. Super. 2015) (quotation
marks omitted); see also Pa.R.A.P. 1701(b)(1) (discussing a trial court’s
authority to correct patent errors in the verdict even after an appeal is filed).



                                           -4-
J-A11004-16


granting Bailey’s motion and directed the prothonotary to correct the docket

entries to reflect that Bailey was the verdict winner. Order, 7/20/15.3

       While this case is unusual, it is not complex.     After reviewing the

record, and based on the procedural history discussed above, we conclude

that the trial court did not, as Pham alleges, alter the verdict. Rather, the

trial court corrected the verdict sheet and docket to properly reflect that the

jury found against Pham and awarded zero damages.          Simply stated, the

jury found in favor of Bailey. However, despite the jury’s conclusion and the

jury’s verdict sheet, the trial court, on its worksheet, inadvertently checked

the wrong box and noted that Pham was the verdict winner.          This was a

clear clerical error.     The trial court, once it was aware of the mistake,

properly corrected it. See Maize v. Atlantic Refining Co., 41 A.2d 850,

854 (Pa. 1945) (discussing that when, through a clerical error on part of trial

court, the verdict as recorded was not what the jury concluded, the trial

court had authority to correct the recorded verdict to reflect the jury’s true

verdict).

       Because the verdict was in Bailey’s favor, Bailey was the prevailing

party. Accordingly, we affirm the entry of judgment in favor of Bailey.

____________________________________________


3
   On July 21, 2015, Bailey filed a bill of costs requesting $1,988.46 as he
was the prevailing party. Pham filed exceptions, and on August 4, 2015,
Pham filed a premature appeal to this Court. As noted above, judgment was
finally entered on October 2, 2015, and Pham’s appeal was perfected.




                                           -5-
J-A11004-16


     Judgment affirmed.

     Judge Mundy joins this Memorandum.

     Justice Fitzgerald Notes Dissent.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/29/2016




                                    -6-